DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 11 it is set forth to transmit a flash pulse to destroy a first portion of the contrast agent in the ROI without destruction of a second portion of the contras agent disposed in an area of the scan region other than the ROI, image the second however, the specification, as originally filed, fail to support such a limitation and is considered to be new matter
For example, the specification in para. 0043-044 and Fig. 1 set forth “For example, as a user input that sets an ROI 30 on a contrast image 50 is received and a user input that presses a flash button is received, the ultrasound diagnosis apparatus 100 may flash only the contrast agent in the ROI 30 of the entire scan region 40.
[0044] Since only the contrast agent in the ROI 30 of the entire scan region 40 is flashed, the amount of contrast agent that is destroyed in the body may be reduced and a cycle in which the contrast agent is re-introduced into the ROI 30 may also be reduced.”
Which set forth that from an entire scan region an ROI is flashed and imaged; not that from an ROI a first portion and second portion is defined, and a first portion is flashed and imaged, without destruction of a second portion.

Claim Rejections - 35 USC § 103


Claim 1-6, 8-9, 11-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi et al. (US 2009/0028406, hereinafter Arditi) as applied to and further in view of Guracar (US 2011/0230765). 


    an ultrasound diagnosis apparatus  and method comprising:
an ultrasound transceiver (see para. 0044, hand hel transmit-receive imaging probe 110 and system);
a display (see element 135)s; and
a controller configured to obtain an ultrasound image and a contrast image of an object by using the ultrasound transceiver, (para. 0047) determine a region of interest (ROI) in at least one image of the ultrasound image and the contrast image, transmit a flash pulse to destroy a contrast agent  (see para 0047) in the ROI (see para. 0079) from among regions of the object, image the contrast agent re-introduced into the ROI, and control the display to display the contrast image of the ROI (see para. 0047 “The imaging probe 110 is placed in contact with the skin of the patient 155 in the area of the body part 150 to be analyzed. Typically, after a predetermined period (for example, a few seconds) ensuring that the contrast agent has filled the body part 150, one or more ultrasound pulses with high acoustic energy (flash) are applied; the acoustic energy is sufficient (such as with a mechanical index of 1-2) to cause the destruction of a significant portion of the contrast agent (for example, at least 50%); this allows the detection of a substantial variation of the received echo signal between the value measured right after the application of the destruction flash and when the body part is replenished by the contrast agent. A series of ultrasound pulses with low acoustic energy (such as with a mechanical index of 0.01-0.1) is then applied, so as to involve no further destruction of the contrast agent; observation of the replenishment (or reperfusion) of the contrast agent in the body part 150 provides information about the local blood perfusion. For this purpose, digital images representing the body part 150 are acquired continuously (for example, at a rate of 10-30 images per second), in order to track the evolution of the perfusion process over time..”
However, Arditi fails to explicitly teach that a first portion in the ROI is destroy without destroy a second portion, which the second portion is image having the contrast reperfusion.
Guracar in the same field of endeavor in the subject of motion synchronized destruction for 3D reperfusion mapping in a medical diagnostic ultrasound discloses a destruction/reperfusion perfusion data process in which segments or different portions within a volume are flashed to destroy the contrast in a specific region while the other regions are not flashed, and further the regions are scan (see para. 0021, “By acquiring a sequence for each segment sequentially, data representing a volume is obtained. The segments are different portions of the volume so represent the three-dimensional region of the patient in combination. The collection of measurements from a number of small volumes or planes is then combined to produce a full volume parametric image. A collection of volume segments of reperfusion related parameters are acquired where the destruction for each volume segment is synchronized or held off until correct registration occurs. Another motivation for making destruction-reperfusion measurements over small regions is that measurements of local perfusion may be the most diagnostically useful. By destroying agent in a segment, reperfusion for the segment from nearby reservoirs of blood is measured. Destroying agent in a large region may not tell as much about how blood is supplied locally.”

             
    PNG
    media_image1.png
    708
    432
    media_image1.png
    Greyscale

With respect to claims 2, 12 Arditi discloses, wherein the controller is further configured to transmit the flash pulse to destroy the contrast agent in the ROI by controlling a probe to transmit the flash pulse from transducer elements corresponding to the ROI from among a plurality of transducer elements of the probe (see para. 0047).

With respect to claims 3, 13 Arditi discloses wherein the controller is further configured to transmit the flash pulse to destroy the contrast agent in the ROI by determining the ROI as a focusing region and performing beamforming based on the determined focusing region (see para. 0044, 0047).

With respect to claims 4, 14 Arditi discloses wherein the controller is further configured to receive a user input that adjusts a mechanical index of the flash pulse and transmit the flash pulse having the adjusted mechanical index (see para. 0047).

With respect to claims 5, 15 Arditi discloses wherein the controller is further configured to control the display to display an image indicating the ROI in the ultrasound image at a position of the ROI in the contrast image (see para. 0079).

With respect to claims 6, 16 Arditi discloses further comprising a user input interface configured to receive a user input for setting the ROI in the at least one of the ultrasound image and the contrast image of the object (para. 0079).

 wherein the ultrasound image is a color Doppler image (see para. 0111), and
the controller is further configured to determine a region where a color Doppler flow in the color Doppler image is displayed as the ROI (see para. 0064-0066).

With respect to claims 9, 19 Arditi discloses wherein the controller is further configured to control the display to display the ultrasound image and the contrast image together and display a position of a region in the ultrasound image corresponding to the ROI set in the contrast image, on the ultrasound image (see Fig. 8).


Claim 7, 17 iare rejected under 35 U.S.C. 103 as being unpatentable over Arditi et al. (US 2009/0028406, hereinafter Arditi) as applied to and further in view of Guracar (US 2011/0230765) as applied to claims 1, 11 above, and further in view of Yawata et al. (US 2003/0105400, hereinafter Yawata). 
Arditi discloses the system and method as set forth above, but fails to explicitly teach wherein the controller is further configured to, when a user input that measures a certain region in the ultrasound image is received, determine the measured certain region as the ROI.
Yawata discloses an ultrasonic diagnostic apparatus in which the region of interest can be measured in a display (see para. 0181, 0187).
.

Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arditi et al. (US 2009/0028406, hereinafter Arditi) as applied to and further in view of Guracar (US 2011/0230765) as applied to claims 1, 11 above above, and further in view of Ramamurthy et al. (US 6,015, 384).

Arditi discloses the system and method as set forth above, but fails to explicitly teach wherein the controller is further configured to, when the ROI is determined, display an expected contrast image to be obtained when the flash pulse is transmitted to the determined ROI.
However, Ramamurthy in the same field of endeavor in the subject of ultrasonic system and method for estimated perfusion, discloses generating an image reflecting the estimated perfusion in multiple spatial locations on an image display (see col. 8, lines 14-20, “Referring to FIG. 1, the output signals are used to generate an image on the display 36. Preferably, a two-dimensional image is generated where perfusion is estimated for multiple spatial locations or pixels on the display. The perfusion estimate calculated for a region is used for each spatial location within that region.”
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify Arditi to display an expected contrast image to be obtained when .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection.

Conclusion
                                                                                                                                                        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793